MEMORANDUM **
Zinaida Avdalyan, a native of Ukraine and a citizen of Armenia, petitions for review of an order of the Board of Immigration Appeals (“BIA”) that affirmed an immigration judge’s (“IJ”) order denying asylum and denied Avdalyan’s motion to remand to apply for adjustment of status. We have jurisdiction pursuant to 8 U.S.C. § 1252. We grant the petition for review and remand for clarification.
When Avdalyan tried to enter the United States with her grandson, immigration officials determined that her grandson’s visa was fraudulent. At her hearing before the IJ, Avdalyan testified in support of her asylum application and also testified that she was unaware that her grandson’s visa was fraudulent. The IJ found Avdalyan not credible, found her inadmissible under 8 U.S.C. § 1182(a)(6)(E)(i) for alien smuggling and denied her asylum application. On appeal, the BIA reversed the IJ’s adverse credibility determination and affirmed the denial of asylum on the merits. In the same order, the BIA denied Avdalyan’s motion to remand, finding her ineligible for adjustment of status based on her inadmissibility.
On the one hand, the BIA determined the IJ’s adverse credibility finding was not supported. On the other hand, the BIA upheld the IJ’s inadmissibility finding. We remand for clarification of the basis upon which the BIA based its inadmissibility determination.
PETITION FOR REVIEW GRANTED; REMANDED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.